ISSUE of devisavit vel non, sent by the register of wills of Sussex county, to try the will of Thomas Rickards, deceased.
The defendants called in support of the will, Mary Ann Rickards, who was one of the subscribing witnesses. She was objected to as under age; as interested in the event of the suit, being an heir-at-law; and as a party. She was called to testify in favor of the will and against her interest; being willing to do so.
Fisher, Wootten and Ridgely. — An infant can do no act by himself as a party to a suit, either as plaintiff or defendant. He must always act by next friend or guardian in legal proceedings. Will the court then permit such an infant, which it will not permit to sue or be sued alone, after having so sued, to come inalone as a witness, and give evidence that will destroy his own suit thus brought by next friend?
A party may if he chooses, voluntarily give evidence against his own interest; but this must be an act of volition, of legal consent; and by a person capable of consenting. It will not be denied that the defendants cannot compel this party plaintiff to become a witness against her own interest. If a person be made a party to exclude his testimony he may be examined; but wherever he is necessarily a party, he cannot be examined without his consent. This witness is necessarily a party. (Digest, 217; 3 Stark. 1063, 1; 1Taunt. 378.) Must this witness be examined ex necessitate? No. There are two other witnesses to the will, and our act of assembly requires only two witnesses. This witness is not only a party of record, but is *Page 394 
directly interested in the event of this suit. The verdict and judgment would be evidence in a suit by her in respect of this estate, even if she was not made a party here. Being under age she could hereafter controvert this will, and the verdict would be evidence for her. (7 Term Rep. 56.) The principles governing contracts apply to this case. The act she now is brought forward to perform is an act to be done under the sanction of the court, and the court will prevent her doing any act to her prejudice. Wherever an infant's contract is judged by the court beneficial, it is binding; if the court doubts of its beneficial character, it is voidable; and if it appears to the court to be against the minor's interest, the contract is void. Now can it be possible, that in a case where the court would avoid an infant's contract as void ab initio, it will allow her to do an act in court to her prejudice. This witness is an heir at law, and entitled to a portion of the estate, if the will be set aside. She is no devisee under the will, and is now offered to set up the will against her own interest. (2Hen. Blac. 511, 515; 2 Kent's Com. 233-4, 243.) This witness is already under the protection of a next friend, and the policy of the law requires that she shall be allowed to do no act without his consent. If this witness had been a legatee under the will, she could not, even with her consent, have testified against the will, because being an infant, she could not release; so being interested against the will she cannot give evidence for it, because being an infant, she cannot consent to waive her privilege.
Frame, Cullen and Bates, contra. — This infant, now nearly a young lady, became voluntarily a witness to her uncle's will. She is as one of the instrumentary witnesses, all important as a witness to be examined. A suit is brought by the heirs at law of the uncle, of whom this witness is one, against the will, and she is made a party by next friend, without any act or consent on her part. The case comes on for trial and the infant voluntarily comes forward to stand by her signature, though against her interest, and give evidence.
The matter has been treated as in the nature of a contract, which it by no means resembles. No contract or even consent is requisite in the matter; the witness is called, and unless she sets up herprotection — unless she refuses to testify, she must be sworn. Then how does it stand? It has been treated as if it was an act which the infant could not do without other help. Yet an infant can give evidence. The only question is, has she years of discretion to testify; not to make a contract; and all such are witnesses, even though interested, *Page 395 
unless they refuse, on sufficient grounds, to testify. The court can ascertain by examination whether the witness has been imposed on to get her consent to testify.
When a party becomes a subscribing witness to a will, it is not in the power of such witness to refuse to give testimony against his own interest. Other parties have an interest in this testimony. (3 TermRep. 37, Bent vs. Baker; 2 Stark. Ev.
749-50-51.) A party is not necessarily excluded from testifying. A party to the record may consent to give evidence against his interest. A party in interest, though not of record, may be examined against his interest and against his consent. (1 Taunt. 377; 20 Com. Law
177.)
How is this person necessarily a party to this suit? All the heirs at law may sue together, or each separately. There was no necessity to make her a party. And if the will were set aside on the review of other parties, this witness would have the benefit of that decision, because the verdict and judgment could be given in evidence for her in an action against the administrator. Being a proceeding in rem it would effectually set aside the will — establish an intestacy; and thereby establish her right.
By the Court:
The question has been argued whether a party can by his own consent be examined against his interest without the consent of his co-parties, and an express authority is cited that he cannot, (8 Taunt. Rep.
141;) but conceding that this is not the law, as I think it is not, and that a party may be so examined with his own consent; the question still remains, whether an infant party can consent to such an examination.
This is an issue sent to us by the register to try a certain question. The register has made the parties to that issue, and among them we find Mary Ann Rickards, an infant under the age of twenty-one years, by her next friend, Isaac Bradley, as a party plaintiff. Whether rightly or not, she is made a party to this suit; but, apart from that, it appears to us that she is a party in interest and entitled, if the will be set aside, to a portion of the testator's estate. She was, therefore, properly made a party. Mary Ann Rickards is a witness to the will; and is willing to testify in favor of the will and against her interest. But she is an infant, and the question is, whether standing as she does before us as a party not only in interest but of record, a party by next friend to supply her want of capacity to do any legal *Page 396 
act, whether she can consent to be examined against her interest, and to defeat her rights as heir at law.
We take the law to be that a party of record may be examined with his consent to testify against his interest; but he cannot be compelled to do so, and his voluntary consent is absolutely requisite. For as his declarations would be evidence against him and his co-parties, his oath may also be admitted, but both declarations and oath must be voluntary. Now an infant has no legal volition; she cannot consent to give evidence in this cause to defeat her rights any more than she could release her rights, or defeat them by any formal legal instrument. And as the court would vacate any instrument executed by her to the prejudice of her interest, it will with only an equal regard to her interests and want of capacity, prevent her doing any act which would have the same effect. Perhaps I might more properly say, that the court will only refuse to recognize her right to do an act which requires judgment and discretion, that the law does not allow to persons under age.
                                                     Witness rejected.
The counsel for the will now called Isaac Bradley, the next friend, and asked his consent to the examination of Mary Ann Rickards. This was objected to, and the court said it was no matter whether the next friend consented or not. The witness was an incompetent witness, and could not whilst she remained a party of record, become competent until her disability to consent was removed.
                                       The will was finally confirmed.